Citation Nr: 1540605	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial disability rating greater than 70 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which implemented a June 2010 Board decision granting service connection for PTSD.

In October 2014, the Board denied the claim for a higher initial disability rating for PTSD and remanded the claim for a TDIU. The Veteran appealed the decision denying the claim for a higher initial disability rating for PTSD to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed an August 2015 Joint Motion for Remand (JMR) with the Court. In an August 2015 Order, the Court remanded the claim to the Board for compliance with the instructions in the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the JMR, the Veteran's records from the Biloxi Vet Center are not a part of his claims file. Additionally, no action has been taken on the Board's remand directives for the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate all of the Veteran's records from the Biloxi Vet Center and any updated relevant VA treatment records for the Veteran.

2. Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 
38 U.S.C.A. § 5103A (West 2014).

3. Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work. Provide him a reasonable time to submit this evidence.

4. Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim. The claims file should be made available to the examiner and all appropriate tests should be performed. The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, PTSD, sleep apnea, right and left temporomandibular joint and myofascial pain syndrome, lumbar strain, tinnitus, bilateral hearing loss, and hypertension, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

5. Then readjudicate the claims. If any benefit sought on appeal is not granted in full, the Veteran should be provide a Supplemental Statement of the Case (SSOC) that includes notice of all relevant laws and regulations, including those governing a TDIU. A reasonable period of time should be allowed for a response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




